UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4131



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

THOMAS JUNIOR SHIELDS,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-312)


Submitted:   September 29, 2006           Decided:   October 25, 2006


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Thomas Junior Shields appeals his resentencing following

this court’s remand.          See United States v. Shields, 133 Fed. App’x

60 (4th Cir. 2005) (No. 04-4389).                For the reasons stated below, we

affirm Shields’ 120-month sentence.

              Following     a     jury   trial,      Shields       was    convicted        of

possession of a firearm by a convicted felon, in violation of 18

U.S.C.A. §§ 922(g)(1), 924(e)(1) (West 2000 & Supp. 2006) (Count

One),    but not guilty of possession of an unregistered shotgun, in

violation of 26 U.S.C. §§ 5861(d), 5871 (2000) (Count Two).                              The

court sentenced Shields under the mandatory federal sentencing

guidelines and applied two enhancements based on facts found by a

preponderance of the evidence.              Specifically, the court increased

Shields’ base offense level by two under U.S. Sentencing Guidelines

Manual § 2K2.1(b)(4) (2003), based upon its finding that the

firearm had an obliterated serial number.                   Furthermore, the court

increased the offense level an additional four levels under USSG

§   2K2.1(b)(5),      based     upon     its     finding    that    Shields      used      or
possessed the firearm in connection with another felony, namely

felonious     first      degree    kidnaping.         Neither      the    fact      of   the

obliterated serial number nor the commission of the felonious first

degree kidnaping was found by the jury beyond a reasonable doubt.

              With these two enhancements, Shields’ offense level was

26.     His criminal history category was VI, yielding a guideline

range    of   120   to    150   months      in    prison.      USSG      ch.   5,    pt.   A

(sentencing     table).           Without      the   two    enhancements,        Shields’

                                         - 2 -
guideline range would have been seventy to eighty-seven months in

prison.    Id.   The district court sentenced Shields to 120 months in

prison.    We affirmed Shields’ conviction but vacated his sentence

because    the   district   court’s   factual   findings    upon       which    it

increased Shields’ offense level and his sentence violated United

States v. Booker, 543 U.S. 220 (2005).

            On remand, the district court determined that Shields’

criminal history category was V instead of VI.             The court found

that Shields’ offense level was 26, rejecting Shields’ objections

to the two-level increase in offense level for the obliterated

serial number and the four-level increase in offense level for

using or possessing the firearm in connection with another felony.

With a criminal history category of V and offense level of 26,

Shields’    advisory    guideline     range   was   110    to    137    months’

imprisonment. USSG ch. 5, pt. A (sentencing table).               Pursuant to

USSG § 5G1.1(c)(1), however, the advisory guideline range became

110 to 120 months because Shields was subject to a ten-year

statutory maximum sentence under 18 U.S.C. § 924(a)(2) (2000).

            Although    Shields     presented   evidence        that    he     had

cooperated with law enforcement and completed self-improvement

classes since his conviction, the district court nevertheless

sentenced Shields to 120 months’ imprisonment, the top of the

guideline range.     The court held that a greater sentence than 120

months was appropriate to meet the objectives of 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006), in light of what Shields did to

the victim and because the court found that he brought in a witness

                                    - 3 -
to testify falsely.         The court noted that 120 months was the

highest sentence it could impose under the statute.                Shields

appeals,   arguing   that    his   120-month   sentence   is   unreasonable

because it is greater than necessary to achieve the objectives of

§ 3553(a) and that the record fails to show that the court gave

adequate consideration to the § 3553(a) factors.

           After Booker, a sentencing court is no longer bound by

the range prescribed by the sentencing guidelines.              See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).             The court

must calculate the appropriate guideline range, consider the range

in conjunction with other relevant factors under the guidelines and

18 U.S.C.A. § 3553(a), and impose a sentence.             United States v.
Davenport, 445 F.3d 366, 370 (4th Cir. 2006).        A sentence within a

properly calculated guideline range is presumptively reasonable.

United States v. Green, 436 F.3d 449, 457 (4th Cir. 2006), cert.

denied, 126 S. Ct. 2309 (2006).        A defendant can only rebut that

presumption by demonstrating that the sentence is unreasonable when

measured against the factors in 18 U.S.C.A. § 3553(a) (West 2000 &
Supp. 2006).   United States v. Montes-Pineda, 445 F.3d 375, 379
(4th Cir. 2006), petition for cert. filed, ___ U.S.L.W. ___ (U.S.

July 21, 2006) (No. 06-5439).           While a sentencing court must

explain the basis for its sentence, “a district court need not

explicitly discuss every § 3553(a) factor on the record.” United

States v. Eura, 440 F.3d 625, 632 (4th Cir. 2006), petition for

cert. filed,     U.S.L.W.          (U.S. June 20, 2006) (No. 05-11659).




                                    - 4 -
“Rather, the record must reflect that the court adequately and

properly considered the § 3553(a) sentencing factors.” Id.

           Shields’      120-month    sentence    is   within   the   properly

calculated    advisory    guideline    range     and   within   the   statutory

maximum.     In sentencing Shields, the district court adequately

explained the basis for its sentencing decision, taking into

consideration Shields’ arguments.        We find Shields’ sentence to be

reasonable.    Accordingly, we affirm the sentence imposed by the

district court.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                     - 5 -